Citation Nr: 9924053	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  95-40 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to March 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating action of the 
Department of Veterans Affairs (VA) Wichita, Kansas Medical 
and Regional Office Center (M&ROC), which denied the 
veteran's claims for service connection for PTSD and for 
Human Immunodeficiency Virus (HIV) infection.  The veteran 
timely appealed these determinations to the Board.

The Board observes that, in a July 1993 rating decision, the 
RO previously denied the veteran's claim for service 
connection for PTSD.  In doing so, the RO explained that the 
evidence was insufficient for rating purposes, in large part, 
because the veteran failed to report for a VA psychiatric 
examination, and there was no diagnosis of PTSD.  However, 
the Board concludes, (as did, apparently, the RO), that 
because veteran has since been diagnosed as having PTSD that 
has been, at least in part, related to experiences that 
occurred during his period of military service, de novo 
consideration of the current PTSD claim is warranted.  See 
38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. § 3.156, 
20.302, 20.1100, 20.1103 (1998).  

The veteran appealed the denial of his claims for service 
connection to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court).  In a January 1999 order, the Court granted a joint 
motion for remand, vacated the Board's decision as to his 
claim for service connection for PTSD and remanded the case 
for additional proceedings.  The Court also dismissed the 
veteran's appeal with respect to his claim for service 
connection for HIV infection.





REMAND

In granting the joint motion for remand of the veteran's 
claim for PTSD based on his allegation that he was raped on 
two occasions during service, the Court observed that the 
special evidentiary procedures for PTSD claims based on 
personal assaults that were established in February 1996 (see 
VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III,  5.14 (Feb. 20, 
1996)) had not been complied with.  As a result, the Court 
directed that such development on remand.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
recently discussed the relevance of the above VA ADJUDICATION 
PROCEDURE MANUAL M21-1 provisions.  In that case, the Court 
observed that such provisions provide, among other things, 
that the general PTSD stressor development letter is 
inappropriate for this type of claim, and state instead that 
the M&ROC should rely on special letter formats expressly 
developed for use in personal-assault claims.  See VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III,  5.14 (c)(4, 6 and 
7).  The Court further noted that these procedures outline 
alternative sources of corroborating evidence in the event 
that there is no documentation that an alleged personal 
assault occurred.  The Board's review of these provisions 
shows that such documentation may include testimonial 
statements from confidants such as family members or clergy, 
as well as evidence of behavioral changes to include as 
established by personnel and other records and lay 
statements. 

As such, consistent with the Court's order, on remand, the 
M&ROC must ensure that the special evidentiary provisions 
relating to claims for service connection for PTSD based on a 
personal assault, which are contained in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III,  5.14, are complied with.  In 
completing the actions requested on remand, the RO also 
should comply with the relevant M21-1 provision concerning 
the post-development determination as to whether a claimed 
stressor is (or, is not) established by the record.  In this 
regard, the Board would emphasize that the requirement that 
credible evidence establish that the stressful event actually 
occurred does not mean that the evidence actually proves that 
the incident occurred, but, rather, that the preponderance of 
the evidence, as a whole, supports the conclusion that it 
occurred.  See VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 
 5.14(c)(3).

Accordingly, the Board hereby REMANDS the case to the M&ROC 
for the following actions:

1.  The RO should obtain and associate 
with record a complete set of the 
veteran's service personnel records.

2.  The M&ROC should send the veteran a 
personal assault stressor development 
letter that comports with the special 
procedures established in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III,  5.14 for 
claims for service connection for PTSD 
predicated on such in-service assaults.

3.  The M&ROC should request that the 
veteran submit a list (concerning names, 
dates and addresses) for all alternative 
objective sources that may establish the 
occurrence of the claimed stressors.  
This should specifically include medical 
records from physicians or caregivers who 
may have treated the veteran either 
immediately following an incident or 
sometime thereafter; and military and/or 
civilian police reports.  After securing 
any necessary release form(s), the M&ROC 
should directly contact the sources that 
are identified, obtain copies of the 
relevant records in their possession that 
are not already in the claims file, and 
associate such records with the claims 
file.  The aid of the veteran and his 
representative in securing such records 
should be enlisted, as needed.  However, 
if any such records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

4.  The M&ROC should also contact the 
veteran and request that he submit signed 
statements from persons having personal 
knowledge of his claimed stressors, to 
include confidants such as family 
members, roommates, fellow service 
members or clergy.  The veteran should be 
notified that statements from persons who 
knew the veteran during his period of 
active duty as well as subsequent to 
separation from military service will be 
considered.  Each person's name and 
complete address should clearly be shown.  
Each statement should describe exactly 
what the person observed and mention 
specific dates and places.  A person on 
active duty at the time should include 
his or her service number and military 
unit.  The veteran should also submit 
copies of any personal diaries or 
journals pertaining to the occurrence of 
the claimed stressors.

5.  Following receipt of responses from 
the veteran and all contacted sources, 
and after accomplishing any additional 
development deemed warranted by the 
record, the M&ROC should prepare a report 
detailing the nature of the alleged in-
service stressors, and whether any such 
stressor is established by the record; 
this report is then to be added to the 
claims file.  If any alleged in-service 
stressor is deemed established by the 
record, the RO should undertake the 
development requested in paragraph 6 and 
thereafter.  If however, the RO 
determines that no alleged in-service 
stressor is established by the record, 
the RO should skip the development 
requested in paragraphs 6 and 7, and 
proceed with paragraph 8.  

6.  If and only if the record establishes 
the occurrence of an alleged stressor 
coincident with his service in the 
military, the veteran should be examined 
by a VA psychiatrist to determine whether 
it is at least as likely as not that he 
has PTSD is a result of such stressor.  
Towards this end, the M&ROC should 
provide to the examiner the report 
described in paragraph 5, above, and the 
examiner should only rely only upon the 
stressor(s) deemed established by the 
record in rendering his diagnosis.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should explain how the 
diagnostic criteria of the DSM-IV are 
met, to include identification of the 
specific stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the M&ROC.  

It is imperative that the entire claims 
folder, containing all evidence relevant 
to the case (to include a complete copy 
of this REMAND), should be provided to 
and be reviewed by the VA psychiatrist 
who is designated to examine the veteran.  
The typewritten report of the examination 
must include all examination findings, as 
well as the rationale underlying all 
opinions expressed, citing, as necessary, 
to specific evidence in the record.  The 
report should be associated with the 
other evidence on file in the veteran's 
claims folder.

7.  To help avoid future remand, the 
M&ROC should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.

8.  The M&ROC should thereafter review 
the veteran's claim for service 
connection for PTSD based on an in-
service assault, e.g., the alleged in-
service rapes, on the basis of all 
pertinent evidence of record.  The M&ROC 
should provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, 
specifically to VA ADJUDICATION PROCEDURE 
MANUAL M21-1, Part III,  5.14.  In doing 
so, the M&ROC must address all issues and 
concerns that were noted in this REMAND.  

9.  If the benefits requested by the 
veteran continue to be denied, then he 
and his attorney should be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication in 
compliance with the Court's order; it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument within the appropriate period.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


